           Case 1:20-cr-00670-VEC Document 27 Filed 04/01/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 4/1/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :           20-CR-670 (VEC)
                 -against-                                    :
                                                              :               ORDER
 VACHON COMBS and JAIME MARQUEZ :
 RODRIGUEZ                                                    :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference was held on April 1, 2021;

        IT IS HEREBY ORDERED THAT:

           1. Defendants’ pretrial motions are due April 23, 2021. The Government’s opposition

               is due May 21, 2021. Replies are due June 4, 2021.

           2. Motions in limine, if any, are due May 7, 2021. Oppositions are due May 14, 2021.

               Requests to charge and proposed voir dire questions are due May 28, 2021.

           3. The parties should be prepared to begin trial in this case on July 19, 2021 at 10:00

               a.m. The Court will inform the parties as soon as that date is confirmed.

           4. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

               18 U.S.C. § 3161(h)(7)(A), the period of time between April 1, 2021 and July 19,

               2021, is excluded under the Speedy Trial Act. The Court finds that the ends of

               justice served by accommodating those logistical difficulties outweigh the

               Defendant’s and the public’s interests in a speedy trial.

SO ORDERED.
                                                                _________________________________
Date: April 1, 2021                                             VALERIE CAPRONI
      New York, NY                                              United States District Judge
